Dismissed and Memorandum Opinion filed July 8, 2004








Dismissed and Memorandum Opinion filed July 8, 2004.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00451-CV
____________
 
SCHLUMBERGER
GLOBAL RESOURCES, LTD., Appellant
 
V.
 
SANDRA ORTIZ
GOMEZ, Individually and as next friend of
CARLOS ANDRES GOMEZ, VALENTINA
GOMEZ, and
JUAN SEBASTIAN GOMEZ VARGAS,
Minors; MICHALE SKADDEN, as Representative of the Estate of Carlos Hernan
Gomez, Deceased; 
HERNAN GOMEZ REYES and 
BEATRIZ AMOROCHO DE GOMEZ,
Appellees
 

 
On Appeal from the
129th District Court
Harris County, Texas
Trial Court Cause
No. 03-060530
 

 
M E M O R A N D U M   O P I N I O N
This is an accelerated appeal from an order denying appellant=s special appearance signed February
9, 2004.  On June 29, 2004, appellant
filed an unopposed motion to dismiss the appeal.  See Tex.
R. App. P. 42.1.  The motion is
granted.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 8, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.